UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6635



BETTY J. MURPHY,

                                             Plaintiff - Appellant,

          versus


INMATE SYSTEMS; D. S. CALLISON; KATHLEEN HAWK
SAWYER, Federal Bureau of Prison Agency for
Department of Justice; UNIT MANAGER LUCZYCKI;
MAIL   OFFICER   HUMPHRIES;   NURSE   ELMORE;
O’SULLIVAN, Teacher; DAVID MORROW,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-03-170-1)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Betty J. Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Betty J. Murphy appeals from the district court’s order

denying her motions for a protective order and to compel discovery

in her Bivens* action, which is still pending in the district

court.   We affirm in part and dismiss in part.

           The magistrate judge construed Murphy’s motion for a

protective order as a motion for a preliminary injunction and

recommended denying the motion.            The magistrate judge advised

Murphy   that   failure     to    file     timely     objections    to   this

recommendation could waive appellate review of a district court

order based upon the recommendation.        Despite this warning, Murphy

failed   to   object   to   the   magistrate        judge’s    recommendation

concerning the motion for a preliminary injunction.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Murphy has waived appellate

review of this portion of the district court’s order by failing to

file objections after receiving proper notice.                Accordingly, we




     *
      Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).

                                   - 2 -
affirm   the    district      court’s   denial    of   Murphy’s     motion   for   a

preliminary injunction.

            To the extent that Murphy appeals from the denial of her

motion to compel discovery, we dismiss the appeal for lack of

jurisdiction. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                     The

district court’s denial of the discovery motion is neither a final

order    nor    an   appealable     interlocutory      or    collateral      order.

Accordingly, we dismiss this portion of the appeal for lack of

jurisdiction.

            Additionally, we deny Murphy’s motions to remand the case

and for a protective order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the    court    and     argument    would   not   aid   the

decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        - 3 -